Citation Nr: 1205400	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the period from March 13, 2008 to March 12, 2009.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Health Eligibility Center (HEC) in Atlanta, Georgia, which determined that the Veteran was responsible for co-payment charges associated with VA medical care for the period from March 13, 2008 to March 12, 2009.  

The Board notes that in a statement of record received in March 2009 the Veteran appears to raise an issue that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  He indicates that he has received treatment for a heart disorder that is related to service.  See 38 C.F.R. § 3.309(e).  As the Board does not have jurisdiction over this issue, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's gross household income for 2007, the calendar year preceding his application for treatment in the VA healthcare system without a copayment requirement, exceeds the income threshold for entitlement to such treatment for the period from March 13, 2008 to March 12, 2009.


CONCLUSION OF LAW

The criteria for entitlement to treatment in the VA healthcare system without a copayment requirement for the period from March 13, 2008 to March 12, 2009, have not been met.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, VA notified the Veteran in December 2008 and February 2009 letters of the income discrepancy in the case, afforded him an opportunity to correct and verify the income reported for the year 2007, and provided him with forms on which to verify income for that year.  The Veteran was advised of the criteria by which eligibility for cost-free VA care is determined, including the income threshold.  Furthermore, the record indicates that in August 2009 the Veteran was advised via telephone of the Income Verification Match (IVM) process and the applicable income threshold.

Concerning the duty to assist, the record contains pertinent information regarding the Veteran's 2007 income, and contains statements from the Veteran in support of his claim, as well as copies of correspondence from VA to the Veteran and summary of a telephone communication.  The Veteran has indicated that additional information regarding his liabilities for the year in question may alter his status for the applicable time period.  The Veteran was advised to submit such information to substantiate his assertion.  But the record indicates that the Veteran did not respond with additional information.   

Accordingly, the Board finds that the Veteran has received adequate notice and assistance in substantiating his claim, and no further development is necessary.  Under these circumstances, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The claim on appeal

The record indicates that the Veteran has been service connected for skin disorders on the hands and feet since July 1970.  He is currently rated as 0 percent disabled for these disorders.      

The issue before the Board is whether the Veteran was required to make a copayment for VA healthcare services from March 13, 2008 to March 12, 2009 for treatment received for nonservice-connected disorders.  


VA is required to furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care for nonservice-connected disorders as determined under 38 U.S.C.A. § 1722(a).  38 U.S.C.A. § 1710(a)(2)(G).  For these purposes, as pertinent to this case, a veteran will be considered to be unable to defray the expenses of necessary care if his attributable income is not greater than a specified income threshold.  38 U.S.C.A. § 1722(a)(3).  If a Veteran does not qualify under 38 U.S.C.A. § 1710(a)(2)(G), he or she will be responsible for a copayment for VA healthcare services that relate to nonservice-connected disorders.  

In this matter, eligibility for VA healthcare is based on attributable income during the calendar year preceding the date on which an application for care was received.  38 U.S.C.A. § 1722(f); 38 C.F.R. § 17.47(d)(4).  The income threshold is updated annually and published in the Federal Register.  See 38 U.S.C.A. § 1722(a); 38 C.F.R. § 3.29.  

The applicable time period in this matter is between March 13, 2008 to March 12, 2009.  As such, the Veteran's income level during calendar year 2007 is determinative in deciding his eligibility to receive cost-free VA care for nonservice-connected disorders between March 13, 2008 and March 12, 2009.  

In previous years, the Veteran has been found exempt from VA copayment requirements.  To maintain that status, he was required to keep VA informed of his financial status, and his income had to remain below the specified threshold.  The record indicates that, for the calendar year 2007, the Veteran reported that his income was below the National Means Test Threshold (MTT) criteria and Geographic MTT (GMTT) criteria, which thus continued his eligibility for cost-free care.  

For the calendar year 2007, the applicable MTT was $27,790 with no dependents and $33,350 with one dependent (the Veteran has indicated that he has a spouse).  See Federal Register, Vol. 72, No. 21 (Feb. 1, 2007).  For calendar year 2009, for a Veteran living in Kansas City, Missouri, the GMTT with no dependents was $43,340 and 49,555 with one dependent.  www.va.gov/healtheligibility/Library/pubs/GMTIncomeThresholds/.  Hence, to remain exempt from copayment requirements under 38 U.S.C.A. § 1710 and § 1722 for care of nonservice-connected disorders in 2008, the Veteran's income could not exceed the noted income levels.    

Information obtained via the IVM process indicated, however, that the Veteran's reported 2007 income was not accurate.  This information indicated that the Veteran's gross household income for 2007 was well in excess of the applicable income thresholds.  The IVM process indicated that several forms of income, to include insurance payments and income from the Social Security Administration (SSA), exceeded by tens of thousands of dollars the MTT and GMTT levels.  

In December 2008 and February 2009 letters, the Veteran was notified of the discrepancy between his reported income and that noted pursuant to the IVM process.  He was allowed an opportunity to correct and verify his reported income and assets for calendar year 2007.  In response, he submitted statements indicating that he incurred certain costs, particularly medical costs, during the calendar year which reduced his income.  See 38 C.F.R. § 3.272(g) (stating that unreimbursed medical expenses in excess of 5 percent of the threshold level may be excluded from income in the year they are paid).  The Veteran was notified to submit documentation that would support his assertions.  But to date, the record contains no documentation corroborating his assertions.  

In the February 2009 Statement of the Case, the Veteran was again notified of the decision to change his status from "copay exempt" to "copay required".  This decision was subsequently finalized, which the Veteran appealed to the Board.  

In summary, the undisputed evidence of record establishes that the Veteran's gross household income for 2007 exceeded the applicable MTT and GMTT here.  Accordingly, for the period from March 13, 2008 to March 12, 2009, the Veteran was not eligible for treatment in VA's healthcare system for nonservice-connected disorders without a copayment requirement.  Hence, his eligibility status was properly adjusted by the HEC.  As the law, and not the evidence of record, is dispositive in this case, the claim must be denied based on a lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to treatment for nonservice-connected disorders in the VA healthcare system without a copayment requirement, for the period from December 3, 2008, to December 2, 2009, is denied.



____________________________________________
K. A. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


